


Exhibit 10.07




October19, 2009










Health Enhancement Products, Inc.

7740 East Evans Road

Scottsdale, Arizona 85260




Re:

Contract for Services




Gentlemen:




The purpose of this letter is to set forth the agreement between Health
Enhancement Products, Inc. (“HEPI”) and Great Northern Reserve Partners, LLC
(“GNRP”).  This binding letter agreement is being entered into so that GNRP can
continue to provide uninterrupted services to HEPI.  




Accordingly, the undersigned GNRP, a Michigan limited liability company, hereby
agrees to provide continued services to HEPI, a Nevada corporation, to complete
the ongoing discovery/development projects and development of intellectual
property and licensing opportunities for the benefit of HEPI.  With this in
mind, the undersigned parties agree to the following terms and conditions.







1.

HEPI agrees to engage GNRP as a business development agent to act as a
representative for HEPI in the sale, marketing and licensure of its Pro Alga
Zyme (“PAZ”) products in all applications and all subsequent products, natural
or synthetic, which are developed from PAZ and used in food ingredients,
supplements, nutraceuticals, pharmaceuticals, medical, derivative and any other
applications world-wide for a period of two (2) years, unless sooner terminated
as provided herein.  




GNRP shall provide the following services to HEPI:




Intellectual Property Development




·

Develop a comprehensive plan to substantiate the identity and efficacy of the
PAZ active agents




·

Source and supervise contracted labs to conduct necessary research

 

·

Once results are finalized, pursue patent applications or other forms of IP
protection in concert with HEPI-retained counsel




·

Identify potential applications and product derivatives, categorized by market,
timing and capital requirements




·

Source and supervise validation tests where appropriate and necessary for those
applications best able to be realized within two (2) years




·

Provide timely and accurate accounting of resources and funds committed to IP
development, testing, validation




Product, Application & License Marketing




·

Develop a coherent marketing strategy and information package based on the
research findings regarding the specific properties and characterization of
active agent(s), as well as those market opportunities best able to be realized
within two (2) years




·

Canvass leads and opportunities within the previously identified application
categories and markets




·

Function as primary contact for initial qualification of leads and opportunities
prioritized by mutual agreement





--------------------------------------------------------------------------------




·

Once qualified intent is established by GNRP, both GNRP and HEPI principals
jointly enter into negotiations where such opportunities may exist




·

Legal expenses are borne directly by HEPI or others, utilizing HEPI counsel
where appropriate, and specialists where necessary




Notwithstanding anything to the contrary contained herein, it is understood and
agreed that HEPI retains full and unfettered decision making authority with
respect to each and every aspect of its business.   




This agreement may be renewed by mutual agreement for an additional two-year
period.  This Agreement may be terminated upon written notice by HEPI for
“cause.” For purposes of this agreement, “cause” shall mean:




a.

 Intentional material misrepresentation by Andrew Dahl or GNRP in connection
with the performance of this agreement.

b.

Arrest or indictment of Andrew Dahl or GNRP on any felony.

c.

Conviction of GNRP or Andrew Dahl on any criminal offense except a misdemeanor.

d.

Engagement by GNRP or Andrew Dahl in illegal conduct.




If this Agreement is terminated for “cause,” as defined above, neither party
shall have any further obligation hereunder, except as provided in paragraph 8
herein.  If this Agreement is terminated by GNRP for any reason, HEPI shall have
no further obligation hereunder.  HEPI may terminate this Agreement if Andrew
Dahl dies or, by reason of physical or mental disability, he shall be unable to
perform the services required hereunder.  If HEPI terminates this agreement due
to Andrew Dahl’s death or disability, GNRP shall be entitled to receive the
compensation earned under the terms of this Agreement as of the termination date
for the remaining term of this Agreement. By way of illustration and not
limitation, If HEPI and a third party execute a contract and Mr. Dahl becomes
disabled the day after the contract is executed, GNRP would be entitled to
receive its 2% success fee with respect to any revenues received pursuant to
such contract during the remaining term of this Agreement.  By way of further
illustration, if HEPI signs an agreement with a third party and Andrew Dahl
becomes disabled a week later, prior to receipt of any payments, GNRP shall
nevertheless be entitled to receive 500,000 warrants pursuant hereto once HEPI
receives $500,000 in payments, as provided herein.           




This Agreement may be terminated by HEPI if GNRP breaches any of its material
obligations hereunder, and, after written notice to GNRP, GNRP fails to fully
cure such breach within fifteen (15) days of receipt of written notice from
HEPI,  unless such breach cannot reasonably be cured within such fifteen (15)
day period, in which case, provided GNRP is actively pursuing the cure of such
breach and such breach is reasonably susceptible of being cured within  thirty
days of HEPI’s written notice, HEPI shall have the right to terminate this
Agreement if such breach is not fully cured within thirty (30) days of written
notice from HEPI.  If this Agreement is terminated, within one hundred eighty
days of the date hereof, by HEPI due to GNRP’s breach of any of its material
obligations hereunder, GNRP shall be entitled to a cash payment in an amount
equal to the product of (i) the quotient of 180 minus the number of days that
have lapsed between the date hereof and the date of termination divided by 180
and (ii) $90,000.  By way of illustration and not limitation, if the date hereof
were October 15, 2009 and this Agreement were terminated by HEPI due to GNRP’s
breach, as of December 15, 2009, GNRP would be entitled to a payment of $60,000
(180-60/180= .6666666 X $90,000 = $60,000).  In addition, if this Agreement is
terminated by HEPI due to GNRP’s breach during the initial two year term hereof,
GNRP shall be entitled to receive any “success fees” as provided in Paragraph 6
hereof, but only with respect to sales and revenues received by HEPI during the
initial two year term of this Agreement.  By way of illustration and not
limitation, if the date hereof were October 15, 2009 and this Agreement were
terminated by HEPI due to GNRP’s breach on October 15, 2010, GNRP would be
entitled to the 2% success fee on sales and revenues received by HEPI on or
before October 15, 2011 (the two year anniversary hereof).








2







--------------------------------------------------------------------------------

2.

Compensation shall be paid by HEPI to GNRP at GNRP’s regular hourly billing
rates (currently at a maximum of $250 per hour), which may be adjusted by mutual
agreement of the parties.  GNRP shall also be entitled to reimbursement of all
reasonable out of pocket costs, incurred with HEPI’s prior approval.  Prior
approval shall be required for all out of pocket expenses in excess of $100.00.
 Subject to the terms hereof, HEPI shall pay a monthly retainer in advance to
GNRP, beginning on November 1, 2009, in the amount of $15,000.00 per month, with
actual billed hours sent on a monthly basis by GNRP to HEPI and adjustments made
to reflect the actual time billed against the retainer.  Notwithstanding the
foregoing, the actual time billed shall not exceed $40,000.00 per month for the
primary consultant’s time at GNRP.  To the extent that the monthly bill exceeds
$15,000, HEPI shall have the option to pay such monthly excess in HEPI stock,
through the issuance of registered shares of common stock , which shall be
valued at the average of the last sale price for the five trading days preceding
the payment due date.  To the extent that the first and second month’s payment
exceeds $15,000, it may be deferred until December 15, 2009 to afford HEPI the
time to file a registration statement to permit issuance of the free trading
shares.  It is understood that any sale by GNRP of shares of common stock, as
well as any issuance by HEPI to GNRP under this Agreement shall be subject to
applicable securities laws.  




3.

This Agreement supersedes the February 2, 2009 letter agreement (“February
Agreement”) between HEPI and GNRP.  GNRP has advised HEPI that there is a
balance due to GNRP of approximately $142,000.00 for services rendered and
expenses incurred during the course of this prior engagement.      




4.

Within ten (10) business days after execution of this Agreement, HEPI shall
issue in certificated form to GNRP or its designate, 500,000 shares of HEPI
stock, in full satisfaction of any and all amounts owing under the February
Agreement, and in recognition of GNRP’s contribution to the achievement of
recent testing milestones with WSU.  If HEPI is unable to issue such shares
because it has insufficient authorized but unissued shares, then HEPI shall
immediately issue such shares following an increase in the number of its
authorized shares of common stock to at least 125,000,000.

    

Further, upon the attainment of two subsequent benchmark events as specified
herein, HEPI agrees to issue two additional warrants to GNRP for 500,000 shares
each, exercisable at $.25 per share.  The first warrant of 500,000 shares shall
be issued upon identification of bioactive agents and submission of a patent
application by HEPI with respect thereto, with which GNRP shall assist HEPI.
 The issuance of these 500,000 shares shall be subject to HEPI’s increasing the
number of its authorized shares of common stock to at least 125,000,000.  




The second warrant for 500,000 shares shall be issued to GNRP or its designate
with an exercise price of $.25 per share upon HEPI’s entering into a significant
agreement and receiving at least $500,000 in payments from the contracting party
pursuant to and during term of such agreement, subject to HEPI’s increasing the
number of its authorized shares of common stock to at least 125,000,000.  If
this Agreement is terminated by HEPI other than for “cause” after the date such
agreement is entered into by HEPI and prior to receipt of the minimum $500,000
in payments, GNRP shall nevertheless be entitled to receive the warrant for
500,000 shares promptly following HEPI’s receipt of the minimum $500,000 in
payments.         




5.

HEPI agrees to pay GNRP a 2% success fee on all sales and revenues arising from
a contract made during the term of this Agreement from any source or market in
any application of PAZ or its derivatives, whether introduced directly or
indirectly through HEPI or through relationships and contacts made by GNRP
either jointly or individually, and which shall be payable in cash for a five
year period from the date of execution of this Letter Agreement, except as
otherwise provided herein.  It is understood that the success fee shall not
apply to any sale of HEPI or its assets.  Notwithstanding any other provision
hereof, HEPI shall have the right to source deals from third parties, it being
understood that GNRP shall nevertheless be entitled to the 2% success fee with
respect to any sales derived from such third party sourced transactions.




6.

HEPI further agrees to provide GNRP or its designate the option to exercise its
warrants at a net exercise price of zero (0) utilizing the difference between
the fair market value of the shares less the warrant exercise price to pay for
the exercise price (also known as a cashless exercise).  It is understood and
agreed that all share and warrant issuances hereunder shall be subject to HEPI
increasing the number of its authorized shares of common stock to at least
125,000,000.




7.

HEPI further agrees to consider allowing GNRP or its designate to piggyback any
or all of GNRP’s shares which are not tradable under SEC Rule 144 on a
registration statement HEPI may file under the Securities Act of 1933 for its
own account without cost to GNRP or its designate.  However HEPI may decline to
include such shares in any registration statement it may file, if HEPI, in its
sole discretion, determines that the inclusion of such shares in its
registration statement would not be consistent with its business objectives in
filing the registration statement.





3







--------------------------------------------------------------------------------




8.  

Confidentiality and ownership of Property and information.




For purposes of this Agreement, the following terms shall have the following
meanings:




a.

“Material(s)” shall mean the proprietary compound ProAlgaZyme.




b.

“Derivatives” shall mean any compound (or structure thereof) which results from
direct or indirect chemical synthesis of the Material(s).




c.

“Invention” shall mean any invention, including but not limited to any material
or process, conceived or reduced to practice by HEPI or GNRP in connection with
their respective use of the Materials or the Derivatives.




Nothing herein shall be deemed to be a grant by HEPI to GNRP of any rights in
the Materials or the Derivatives.  Upon termination of this Agreement, GNRP
shall promptly return any Materials and Derivatives in its possession to HEPI.




GNRP shall use any Materials provided hereunder solely for the purpose of
rendering services pursuant to this Agreement.  GNRP represents and warrants
that neither the Materials nor Derivatives will be used, directly or indirectly
in any research programs, except in connection with provision of the services
hereunder, without HEPI’s prior written approval.  Any other use of the
Materials or Derivatives by GNRP or any use by any other investigator is
strictly prohibited unless permitted by a separate written agreement with HEPI.
 GNRP agrees not to transfer the Materials or Derivatives to any other person or
entity without the prior approval of HEPI and without such other person or
entity entering into an Agreement with HEPI.  




All right, title and interest to all Materials and Derivatives (and any patent
and intellectual property rights to the Materials and Derivatives, including,
but not limited to, new uses of (or information relating to) the Materials which
arise from GNRP’s work hereunder, including use of the Materials or any
Derivatives under this Agreement) shall remain and be the exclusive property of
HEPI or are hereby assigned to HEPI and shall be subject to the terms and
conditions of this Agreement. GNRP shall have no rights whatsoever with respect
to any such property.   GNRP shall keep HEPI informed of all uses made of the
Materials and Derivatives, and shall provide HEPI with a report summarizing the
results of experiments and data generated utilizing the Materials in a timely
manner following the conclusion of such experiments.  




The Materials shall be received and held in confidence by GNRP which
acknowledges that they are considered proprietary to HEPI.  All unpublished
information provided to GNRP or resulting from the studies being conducted by
GNRP for HEPI (“Information”) will be held strictly confidential and will not be
disclosed to any third party, except that GNRP may disclose such information to
persons who are consulting with GNRP about the Materials and Derivatives,
provided that such persons enter into a confidentiality agreement with HEPI.
 However, Information shall not include any information which (i) is in the
public domain at the time of disclosure or (ii) has been received by a third
party who did not acquire it directly or indirectly from HEPI or in violation of
a confidentiality obligation owing to HEPI.




Upon discovery of any Invention by GNRP, GNRP shall promptly disclose such
Invention and all related materials and information in writing to HEPI.  Any
Invention discovered by GNRP or HEPI shall be the sole and undivided property of
HEPI, and GNRP shall have no rights whatsoever with respect to any Invention or
any related information.




Any information with respect to new uses of (or information relating to) the
Materials and/or the Derivatives which arises from GNRP’s use of the Materials
or any Derivatives under this Agreement, shall be the sole and exclusive
property of HEPI and GNRP shall have no rights whatsoever with respect to any
such Information.  




This Paragraph 8 shall survive termination or expiration of this Agreement.




This letter shall constitute a binding agreement to provide services by GNRP and
to require payments, compensation and reimbursements by HEPI for past
performance and continued services by GNRP to HEPI, as provided herein.  This
Agreement shall be approved by HEPI’s Board of Directors, in accordance with
Nevada law, and by GNRP’s managers/members, in accordance with GNRP’s operating
agreement.








4







--------------------------------------------------------------------------------

If the foregoing is acceptable to HEPI, please so indicate by signing and
returning a copy of this letter agreement.

 

Very truly yours,




Great Northern and Reserve Partners, LLC




S/Andrew Dahl

By: Andrew Dahl, Its Managing Member




Accepted and Agreed:




Health Enhancement Products, Inc.







By: S/Peter Vitulli

Peter Vitulli, Its CEO




Dated:  October 19, 2009





5





